                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,                              CIVIL ACTION NO.: 4:18-cv-11

         v.

33 FIREARMS; & 21,912 ROUNDS OF
AMMUNITION,

                Defendants.

                                           ORDER

         This forfeiture action has been pending since January 11, 2018 without any apparent

progress. The Court ORDERS counsel for Plaintiff and counsel for claimant Therese Ryan to

provide a joint update on the status of this case within fourteen (14) days of the date of this

Order.

         SO ORDERED, this 10th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
